December 15, 2006


Mr. C. Bryan Case Jr.
Assistant District Attorney
509 West 11th Street
Austin, TX 78701

Mr. Robert Galvin
Attorney at Law
815 Brazos St., Suite 400
Austin, TX 78701

Honorable Darlene Byrne
126th District Court
PO Box 1748
Austin, TX 78767-1748
Mr. John Joseph Hindera
4425 S. Mopac South
Building 3, Suite 505
Austin, TX 78735

Ms.  Christina  M.  Utkov
P.O. Box 5634
Austin, TX 78763

RE:   Case Number:  04-1043
      Court of Appeals Number:  03-04-00464-CV, 03-04-00466-CV
      Trial Court Number:  FM3-00564

Style:      IN RE  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

Dear Counsel:

      Today the Supreme Court of Texas denied the motion for  rehearing  and
delivered the enclosed opinions in the above-referenced  cause.   The  Court
withdraws its opinion issued September 22, 2006, and  issued  a  substituted
opinion.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
| | |